Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are presented in the case.


Information Disclosure Statement

The information disclosure statement submitted on 08/21/2020, 12/18/2020, 02/05/2021, 03/12/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Applicant's claim for the benefit of a prior-filed continuation of application Ser. No. 16/144,077, filed 06/21/2017, now patented, and provisional 62/679840 filed 06/03/2018 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Auxer et al. (US 20190141399 A1 hereinafter Auxer) in view of Grunewald et al. (US 20170353603 A1 hereinafter Grunewald)

As to independent claim 1, Auxer teaches a method comprising: 
at a first electronic device in communication with a display and one or more input devices: [Fig. 4 illustrates electronic device 400 with display and input ¶91-92]
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, receiving, via the one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device; and [friend shares subscription to with user to setup services with provider such as netflix with content ¶10-11 "transmit a prompt to the friend with a selectable option for permitting the user to share an account of the friend that is registered to the subscription service"]
in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device. [shares subscription ¶11-12 "In response to receiving the selection of the selectable option, the media guidance application may 
Auxer does not specifically teach while setting up a device initially
However, Grunewald teaches while setting up a device initially [Setting up a device  (initial configuration) ¶9 "select applications to install on the mobile device as part of the initial configuration of the mobile device."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service sharing by Auxer by incorporating the while setting up a device initially disclosed by Grunewald because both techniques address the same field of providing content and by incorporating Grunewald into Auxer helps users with new devices bring services over easier [Grunewald ¶5-¶6]

As to dependent claim 2, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach while performing the process for setting up the second electronic device using the first electronic device, receiving, via the one or more input devices, a request to share a plurality of content access accounts with the second electronic device, including: a first content access account with a respective content service the enables access to a first set of content from the respective content service, and a second content access account with the respective content service that enables access to a second set of content, different than the first set of content, from the respective content service; and [Auxer Select and share multiple subscription services/accounts ¶23-24 "The user may select the accounts that he/she wishes to access."]


As to dependent claim 3, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach while performing the process for setting up the second electronic device using the first electronic device, transferring, from the first electronic device to the second electronic device, one or more of language preference settings, personal assistant settings, location sharing settings, analytics sharing settings, and network connectivity settings. [Auxer combine profiles (share) including history and most watch stats (analytics) ¶32, ¶70 metadata ¶68]

As to dependent claim 4, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach while performing the process for setting up the second electronic device using the first electronic device: in accordance with a determination that the first electronic device is authorized with the primary content provider, providing one or more suggested applications to install on the second electronic device based on the primary content provider; and [Grunewald during initial configuration recommend applications ¶9 "analyze social networking information associated with the user 
in response to receiving, via the one or more input devices, an input corresponding to a request to install the one or more suggested applications on the second electronic device, installing the one or more suggested applications on the second electronic device. [Grunewald select and install  ¶9 "recommendations to the user at a point of user contact that allows the user to efficiently identify and select applications to install on the mobile device as part of the initial configuration of the mobile device."; based on Social network ¶28,service provider ¶79]

As to dependent claim 5, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach while performing the process for setting up the second electronic device using the first electronic device: in accordance with a determination that the first electronic device is not authorized with the primary content provider, providing one or more suggested applications to install on the second electronic device that are not based on the primary content provider; and [Grunewald recommend based on location/user not a provider ¶28 "The recommendation system can make this determination based on social networking system information associated with the user including, but not limited to, the user's interests, the interests of the user's social networking friends, pages, posts, and content liked or shared by the user via the social networking system, applications previously downloaded by the user, geographic location of the user, and so forth"]
in response to receiving, via the one or more input devices, an input corresponding to a request to install the one or more suggested applications on the second electronic device, installing the one or more suggested applications on the second electronic device. [Grunewald 

As to dependent claim 6, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach while performing the process for setting up the second electronic device using the first electronic device: [Grunewald ¶9] in accordance with a determination that the first electronic device is not authorized with the primary content provider and that an application authorized with the primary content provider is installed on the first electronic device: [Auxer guidance application gets authorization ¶20] in accordance with a determination that the primary content provider supports granting access to the authorization of the electronic device with the primary content provider to one or more applications on the electronic device to allow the one or more applications to provide access to respective content on the electronic device, providing a recommendation to authorize the first and second electronic devices with the primary content provider; and [Auxer credentials access ¶60]
in response to receiving, via the one or more input devices, an input corresponding a request to authorize the first and second electronic devices with the primary content provider, authorizing the first and second electronic devices with the primary content provider.  [Auxer authorizes access to media ¶20 "authorize the user to access the media asset through the account with the given subscription service" multiple user devices ¶56]

 claim 7, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  Auxer and Grunewald further teach in response to a completion of the process for setting up the second electronic device, the second electronic device launches a unified media browsing application installed on the second electronic device. [Auxer ¶84 "unified guidance application"]

As to independent claim 9, Auxer teaches A first electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: [Fig. 4 illustrates electronic device 400 with display and input with circuitry processing instructions ¶88-92]
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, receiving, via the one or more input devices, a request to share subscription information for a primary content provider with the second electronic device, wherein the subscription information for the primary content provider allows for content associated with the primary content provider to be accessible on the second electronic device; and [friend shares subscription to with user to setup services with provider such as netflix with content ¶10-11 "transmit a prompt to the friend with a selectable option for permitting the user to share an account of the friend that is registered to the subscription service"]
in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription 
Auxer does not specifically teach while setting up a device initially
However, Grunewald teaches while setting up a device initially [Setting up a device  (initial configuration) ¶9 "select applications to install on the mobile device as part of the initial configuration of the mobile device."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service sharing by Auxer by incorporating the while setting up a device initially disclosed by Grunewald because both techniques address the same field of providing content and by incorporating Grunewald into Auxer helps users with new devices bring services over easier [Grunewald ¶5-¶6]

As to independent claim 10, Auxer teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to perform a method comprising: [Fig. 4 illustrates electronic device 400 with display and input with circuitry processing instructions ¶88-92]
while performing a process for setting up a second electronic device, separate from the first electronic device, using the first electronic device, receiving, via the one or more input 
in response to receiving the request to share the subscription information for the primary content provider with the second electronic device, transferring, to the second electronic device, the subscription information for the primary content provider, wherein the subscription information for the primary content provider allows for the content associated with the primary content provider to be accessible on the second electronic device. [shares subscription ¶11-12 "In response to receiving the selection of the selectable option, the media guidance application may retrieve the media asset from a database provided by the subscription service using access credentials corresponding to the account of the friend and generate, for display, the media asset to the user"]
Auxer does not specifically teach while setting up a device initially
However, Grunewald teaches while setting up a device initially [Setting up a device  (initial configuration) ¶9 "select applications to install on the mobile device as part of the initial configuration of the mobile device."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the service sharing by Auxer by incorporating the while setting up a device initially disclosed by Grunewald because both 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Auxer in view of Grunewald, as applied in the rejection of claims 1 above, and further in view of Burke  (US 20030177075 A1 hereinafter Burke).

As to dependent claim 8, Auxer and Grunewald teach all the limitations as set for in the rejection of claim 1 that is incorporated.  
Auxer and Grunewald do not specifically teach in accordance with a determination that the electronic device has not previously exited the screensaver mode since completion of the process for setting up the second electronic device, the second electronic device requests user input for defining one or more settings relating to downloading screensavers to the second electronic device.
However, Burke teaches in accordance with a determination that the electronic device has not previously exited the screensaver mode since completion of the process for setting up the second electronic device, the second electronic device requests user input for defining one or more settings relating to downloading screensavers to the second electronic device. [Fig. 5 illustrates requesting input regarding settings (security) for downloading screen savers ¶83, ¶12]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the five senses media streaming system disclosed by Auxer and Grunewald by incorporating the in accordance with a determination that the electronic device has not previously exited the screensaver mode since completion of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Tuchman et al. (US 20130073403 A1) teaches when a user purchases a device and registers the device with the service center for support purposes, the service center can determine that there is a service subscribed by the user and can be activated on the newly registered device (see ¶17) 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/Primary Examiner, Art Unit 2143